                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA STATE CONFERENCE                               )
OF THE NAACP, CHAPEL HILL—CARRBORO                            )
NAACP, GREENSBORO NAACP, HIGH POINT                           )
NAACP, MOORE COUNTY NAACP, STOKES                             )
COUNTY BRANCH OF THE NAACP,                                   )
WINSTON-SALEM—FORSYTH COUNTY NAACP, )
                                                              )
                                    Plaintiffs,               )
                                                              )
                   v.                                         )                     1:18CV1034
                                                              )
ROY ASBERRY COOPER III, in his official capacity              )
as the Governor of North Carolina; ROBERT CORDLE,             )
in his official capacity as Chair of the North Carolina State )
Board of Elections; STELLA ANDERSON, in her official )
capacity as Secretary of the North Carolina State Board of    )
Elections; KENNETH RAYMOND, JEFFERSON                         )
CARMON III, and DAVID C. BLACK, in their official )
capacities as members of the North Carolina State Board of    )
Elections,  1                                                 )
                                                              )
                                    Defendants.               )

                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        Plaintiffs initiated this lawsuit against the above-named Defendants, named only in

their official capacities, challenging the validity of specific provisions of Senate Bill 824, titled

“An Act to Implement the Constitutional Amendment Requiring Photographic Identification

to Vote,” (“S.B. 824” or “the Act”). (See ECF No. 1.) Plaintiffs seek declaratory and injunctive


1 In addition to Roy Asberry Cooper III (the “Governor”), Plaintiffs’ Complaint named nine members of the
North Carolina State Board of Elections (the “State Board”) as defendants. (See ECF No. 1.) Subsequent to
the filing of Plaintiffs’ Complaint, the State Board was reconstituted to consist of five members appointed by
the Governor. (See ECF No. 27.) Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
the above-named members of the State Board are hereby substituted as parties to this action. See Fed. R. Civ.
P. 25(d).
relief with respect to the challenged provisions of S.B. 824 which they allege violate Section 2

of the Voting Rights Act (the “VRA”), 52 U.S.C. § 10301, 2 as well as the Fourteenth and

Fifteenth Amendments to the United States Constitution. 3 (Id. ¶¶ 105–46.) The following

motions are before the Court: (i) Motion to Dismiss, or, in the Alternative, Motion to Stay

filed by State Board of Elections Chair Robert Cordle, State Board of Elections Secretary Stella

Anderson, and State Board of Elections members Ken Raymond, Jefferson Carmon III, and

David Black (collectively “State Board Defendants”), (ECF No. 42); (ii) Motion to Dismiss

or, in the Alternative, for a Stay filed by Roy Asberry Cooper III (the “Governor” or

“Governor Cooper”), (ECF No. 44); and (iii) Plaintiffs’ Motion for Scheduling Conference

and Order, (ECF No. 54). For the reasons that follow, State Board Defendants’ motion is

denied, the Governor’s motion is granted, and Plaintiffs’ motion is denied as moot.

I.         BACKGROUND

           In November 2018, North Carolina voters approved a ballot measure amending the

North Carolina State Constitution to require voters to provide photographic identification

before voting in person. 4 (ECF No. 1 ¶¶ 62, 64.) The ballot measure was placed on the




2   Section 2 of the VRA was formerly cited as 42 U.S.C. § 1973. See 52 U.S.C. § 10301.

3   Plaintiffs’ federal constitutional claims are brought pursuant to 42 U.S.C. § 1983. (ECF No. 1 ¶¶ 125–146.)

4   As amended, the North Carolina State Constitution provides as follows:

                   Voters offering to vote in person shall present photographic identification
                   before voting. The General Assembly shall enact general laws governing the
                   requirements of such photographic identification, which may include
                   exceptions.

N.C. Const. art. VI, § 3(2).


                                                        2
November 2018 ballot following the North Carolina General Assembly’s (“General

Assembly”) passage of Session Law 2018-128. (ECF No. 43-5 ¶¶ 12–13, 22.)

        On December 5, 2018, the North Carolina General Assembly (“General Assembly”)

passed S.B. 824, which was thereafter vetoed by the Governor, on December 14, 2018. (ECF

No. 1 ¶¶ 1, 78.) The General Assembly nevertheless codified S.B. 824 into law—Session Law

2018-144—by an override of the Governor’s veto on December 19, 2018. (Id. ¶¶ 1, 79.)

        The instant lawsuit was filed in this Court on December 20, 2018 against the Governor

and members of the North Carolina State Board of Elections in their official capacities. (See

id. at 1.) In the Complaint, Plaintiffs challenge the provisions of S.B. 824 which impose voter

photo identification requirements, as well as the provisions “that expand the number of poll

observers and the number[ ] of people who can challenge ballots.” (Id. ¶¶ 106–07.) Plaintiffs

allege that “[t]hese provisions, separately and together, will have a disproportionately negative

impact on minority voters,” (id. ¶ 80), ultimately resulting in “the effective denial of the

franchise and dilution of [African American and Latino] voting strength,” (id. ¶ 7). Plaintiffs’

Complaint further alleges that the challenged provisions “impose discriminatory and unlawful

burdens on the right to vote that are not justified by any legitimate or compelling state

interest.” (Id. ¶ 8.) Plaintiffs seek injunctive and declaratory relief to prevent Defendants

“from implementing, enforcing, or giving effect to the [challenged] provisions of S.B. 824.”

(Id. ¶ 147.) All Defendants move to dismiss Plaintiffs’ Complaint under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure. 5 (ECF Nos. 42, 44.) In the alternative,



5Although the Governor’s motion and supporting memorandum states that he also seeks dismissal under Rule
12(b)(2) of the Federal Rules of Civil Procedure, (ECF No. 44 at 1; ECF No. 45 at 1), the Court is unclear as


                                                     3
Defendants seek a stay of this action pending resolution of two state court proceedings—

namely, Holmes, et al. v. Moore, et al., Case No. 18 CVS 15292 (“Holmes”), 6 currently pending in

Wake County Superior Court, and North Carolina State Conference of the National Association for the

Advancement of Colored People, et al. v. Tim Moore, et al., Case No. 18 CVS 9806 (“NAACP”), 7

currently pending before the North Carolina Court of Appeals.

II.     LEGAL STANDARDS

        A. Rule 12(b)(1)

        Under Rule 12(b)(1), a party may seek dismissal based on the court’s “lack of subject-

matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). Subject-matter jurisdiction is a threshold issue

that relates to the court’s power to hear a case and must be decided before a determination on

the merits of the case. Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 479–

80 (4th Cir. 2005). A motion under Rule 12(b)(1) raises the question “whether [the plaintiff]

has a right to be in the district court at all and whether the court has the power to hear and

dispose of [the] claim.” Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir.

2012). The burden of proving subject matter jurisdiction rests with the plaintiff. McNutt v.


to the Governor’s basis for dismissal under this rule. Nonetheless, the Court’s Memorandum Opinion and
Order addresses the substance of the Governor’s arguments for dismissal.

6In Holmes, North Carolina registered voters filed suit against the State of North Carolina, the State Board of
Elections, and four members of the General Assembly, alleging that S.B. 824 “violates the North Carolina
Constitution—both as applied to Plaintiffs and similarly situated voters, and on its face.” (ECF No. 43-1 ¶ 6.)
The plaintiffs in that action seek declaratory and injunctive relief. (Id. at 53–54.)

7 The plaintiffs in NAACP challenge, among other things, the validity of Session Law 2018-128, which placed

the voter identification constitutional amendment on the November 2018 ballot. (See ECF No. 43-4 at 3, 5,
28–30; ECF No. 43-5 at 6.) In that case, the state court entered an Order on February 22, 2019 holding that
the General Assembly was “not empowered to pass legislation that would amend the state’s constitution,” and
that N.C. Session Law 2018-128 and the ensuing constitutional amendment requiring voter identification were
“void ab initio.” (ECF No. 43-5 at 13.) The state court’s Order has been appealed and remains pending before
the North Carolina Court of Appeals. (See ECF No. 43-6.)


                                                      4
Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936); Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982). When evaluating a Rule 12(b)(1) motion to dismiss, a court should grant

the motion “only if the material jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991).

       B. Rule 12(b)(6)

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure

“challenges the legal sufficiency of a complaint,” including whether it meets the pleading

standard of Rule 8(a)(2). Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). Rule 8(a)(2)

requires a complaint to contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), thereby “giv[ing] the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       “A district court should dismiss a complaint pursuant to Rule 12(b)(6) if, accepting all

well-pleaded allegations in the complaint as true and drawing all reasonable factual inferences

in the plaintiff’s favor, the complaint does not allege ‘enough facts to state a claim to relief

that is plausible on its face.’” Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th Cir.

2013) (quoting Twombly, 550 U.S. at 570). A claim is plausible when the complaint alleges facts

that suffice to allow “the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A complaint may fail to state a claim upon

which relief can be granted in two ways: first, by failing to state a valid legal cause of action,



                                                 5
i.e., a cognizable claim, see Holloway, 669 F.3d at 452; or second, by failing to allege sufficient

facts to support a legal cause of action, see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350

(4th Cir. 2013).

        While a court’s evaluation of a Rule 12(b)(6) motion to dismiss is “generally limited to

a review of the allegations of the complaint itself,” a court may also “consider a document

submitted by the movant that was not attached to or expressly incorporated in a complaint,

so long as the document was integral to the complaint and there is no dispute about the

document’s authenticity.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir.

2016). Here, no party has challenged the authenticity or relevance of the documents attached

to Defendants’ motions to dismiss. Therefore, in addition to considering the Complaint, the

Court will also consider the exhibits attached to the instant motions to dismiss. See id.

III.    DISCUSSION

        A. State Board Defendants’ Motion to Dismiss

        State Board Defendants first argue that “[t]he ongoing [state court] proceedings in [the]

NAACP and Holmes litigation suggest that this Court should, at this point, decline to or at least

temporarily abstain from the exercise of federal jurisdiction based upon federalism concerns.”

(ECF No. 43 at 9.)        They contend that the two state court proceedings “currently

underway . . . may resolve the outstanding issues related to the Act and thereby obviate the

need for the Court’s adjudication of the Act’s validity.” (Id.) Thus, according to State Board

Defendants, “[t]he facts of this case are appropriate for application of the Pullman abstention

doctrine.” (Id.) Plaintiffs argue, in response, that “abstention would be inappropriate here”

because Defendants have failed to “identif[y] a single provision in S.B. 824 that could be



                                                 6
construed in a way to obviate the need to address Plaintiffs’ federal law challenges to S.B. 824.”

(ECF No. 50 at 24.)

           The Supreme Court has “often acknowledged that federal courts have a strict duty to

exercise the jurisdiction that is conferred upon them by Congress.” Quackenbush v. Allstate Ins.

Co., 517 U.S. 706, 716 (1996) (citing cases). See Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 817 (1976) (explaining that federal courts have a “virtually unflagging

obligation . . . to exercise the jurisdiction given them”). However, “a federal district court is

vested with discretion” to abstain from exercising its jurisdiction “in deference to state court

resolution of underlying issues of state law.” Harman v. Forssenius, 380 U.S. 528, 534 (1965).

“Abstention doctrines constitute ‘extraordinary and narrow exception[s]’ to a federal court’s

duty to exercise the jurisdiction conferred on it.” Martin v. Stewart, 499 F.3d 360, 363 (4th Cir.

2007) (alteration in original) (quoting Quackenbush, 517 U.S. at 716, 728). It is therefore well-

settled that “[a]bstention from the exercise of federal jurisdiction is the exception, not the rule.”

Colorado River, 424 U.S. at 813; Gannett Co. v. Clark Constr. Grp., Inc., 286 F.3d 737, 741 (4th Cir.

2002). Accordingly, the Supreme Court has “carefully defined” the circumstances under which

abstention is permissible. Martin, 499 F.3d at 363 (quoting New Orleans Pub. Serv., Inc. v. Council

of New Orleans, 491 U.S. 350, 359 (1989)). One such circumstance, known as the Pullman

abstention doctrine, 8 exists where: (1) there is “an unclear issue of state law presented for

decision”; and (2) the resolution of that unclear issue of state law “may moot or present in a

different posture the federal constitutional issue such that the state law issue is potentially

dispositive.” Educ. Servs., Inc. v. Md. State Bd. for Higher Educ., 710 F.2d 170, 174 (4th Cir. 1983)


8   See R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 499–501 (1941).


                                                         7
(internal quotation marks omitted). See Nivens v. Gilchrist, 444 F.3d 237, 245 (4th Cir. 2006)

(“Pullman abstention requires federal courts to abstain from deciding an unclear area of state

law that raises constitutional issues because state court clarification might serve to avoid a

federal constitutional ruling.”). As explained by the Supreme Court, “[b]y abstaining in such

cases, federal courts will avoid both unnecessary adjudication of federal questions and ‘needless

friction with state policies.’” Haw. Hous. Auth. v. Midkiff, 467 U.S. 229, 236 (1984) (quoting

R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 500 (1941)).

        In arguing that “both criteria announced in Pullman are present here,” State Board

Defendants contend that “the Act presents unclear issues of state law,” and “resolution of the

Holmes lawsuit may moot or otherwise alter the posture of the federal constitutional issues

implicated in this lawsuit.” (ECF No. 43 at 10, 11.) Indeed, “Pullman abstention is appropriate

when a plaintiff brings a federal case that requires the federal court to interpret an unclear state

law.” Nivens, 444 F.3d at 246 (citing Pullman, 312 U.S. at 498–99). Here, however, Plaintiffs’

Complaint does not raise issues requiring an interpretation or clarification of an unclear state

law. Plaintiffs do not contend, nor does the Court find, that the challenged provisions of the

statute at issue—S.B. 824—are unclear or ambiguous. The clear language set forth in the

challenged provisions of S.B. 824 unambiguously requires registered voters to produce

photographic identification to vote, increases the number of poll observers who may attend

any voting place, and expands the grounds upon which any voter may challenge a person

casting a vote. (See 2018 N.C. Sess. Laws 144 §§ 1.2(a), 3.1(c), 3.3.) “There [are] no other

provision[s] of the Act . . . which would suggest that [S.B. 824] does not mean exactly what it

says.” Midkiff, 467 U.S. at 236. “Thus, abstention is not indicated if the state law is clear on its



                                                 8
face.” 17A Charles Alan Wright, et al., Federal Practice and Procedure § 4242, at 331–32 (3d ed.

2007). See Zwickler v. Koota, 389 U.S. 241, 251 n.14 (1967) (“We have frequently emphasized

that abstention is not to be ordered unless the statute is of an uncertain nature, and is obviously

susceptible of a limiting construction.”). As explained by the Supreme Court, “[w]here there is

no ambiguity in the state statute, the federal court should not abstain but should proceed to

decide the federal constitutional claim.” Wisconsin v. Constantineau, 400 U.S. 433, 439 (1971). See

Int’l Coll. of Surgeons v. City of Chicago, 153 F.3d 356, 365 (7th Cir. 1998) (holding that Pullman

abstention was inappropriate where, among other things, the state statutory scheme was “not

uncertain”); but see AFA Distrib. Co. v. Pearl Brewing Co., 470 F.2d 1210, 1212 (4th Cir. 1973)

(concluding that “the district court should have applied the [Pullman] abstention doctrine”

“[b]ecause of the ambiguity in the statute and because of an inchoate constitutional question”).

        Where, as here, Plaintiffs mount a facial challenge to the constitutionality and

lawfulness of a statute, “the pivotal question in determining whether abstention is appropriate

is whether the statute is ‘fairly subject to an interpretation which will render unnecessary or

substantially modify the federal constitutional question.’” City of Houston v. Hill, 482 U.S. 451,

468 (1987) (quoting Harman, 380 U.S. at 534–35). State Board Defendants argue that

“abstention is appropriate here because the constitutionality of the Act has already been

challenged in North Carolina state court [in Holmes], and a decision in that action may eliminate

the need for this Court to decide the constitutional issues presented in this lawsuit.” (ECF

No. 43 at 9.) However, “[a]bstention is not in order simply because a pending state-court

proceeding involves the same subject matter.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72

(2013). As instructed by the Supreme Court, “[w]here a federal court’s jurisdiction is properly



                                                 9
invoked, and the relevant state constitutional and statutory provisions are plain and

unambiguous, there is no necessity for the federal court to abstain pending determination of

the state law questions in a state court.” Davis v. Mann, 377 U.S. 678, 690 (1964); see Hill, 482

U.S. at 469 (“[W]hen a statute is not ambiguous, there is no need to abstain even if state courts

have never interpreted the statute.”). In essence, “[s]ince ‘the naked question [before this

Court], uncomplicated by [ambiguous language], is whether the Act on its face is

unconstitutional,’ abstention from federal jurisdiction is not required.” Midkiff, 467 U.S. at

237 (third alteration in original) (quoting Constantineau, 400 U.S. at 439). See Mt. Airy Bus. Ctr.,

Inc. v. City of Kannapolis, N.C., No. 1:10CV307, 2014 WL 229564, at *4 (M.D.N.C. Jan. 21,

2014) (concluding that “Pullman abstention is not appropriate” where the plaintiff is “not

asking this court to interpret the City’s regulatory scheme; [rather, the plaintiff] contends that

the ordinances deprive [it] of rights protected by the federal constitution”), adopted by 2014 WL

975516 (M.D.N.C. Mar. 12, 2014).

        Moreover, beyond conclusory assertions, State Board Defendants fail to explain how

a ruling in the state court actions as to the lawfulness of S.B. 824, or the session law that placed

the voter identification constitutional amendment on the November 2018 ballot, would

eliminate or substantially modify the federal constitutional issues raised in Plaintiffs’ Complaint.

See Hendon v. N.C. State Bd. of Elections, 633 F. Supp. 454, 465 (W.D.N.C. 1986) (“It would defeat

the purpose of the Civil Rights Acts and the Voting Rights Acts if the ‘assertion of a federal

claim in federal court must await an attempt to vindicate the same claim in state court.’”

(quoting McNeese v. Bd. of Educ., 373 U.S. 668, 673 (1963)).




                                                 10
         The Court further notes that, particularly with respect to Plaintiffs’ constitutional

claims brought pursuant to Section 1983, “Congress has deliberately afforded the [S]ection

1983 plaintiff an alternative federal forum.” Pittman v. Cole, 267 F.3d 1269, 1286 (11th Cir.

2001) (quoting Duke v. James, 713 F.2d 1506, 1510 (11th Cir. 1983)). To that end,

                 [i]t is not for the courts to withdraw that jurisdiction which
                 Congress has expressly granted under [S]ection 1983 where such
                 a withdrawal is contrary to the purpose of Congress in extending
                 that alternative forum. In this regard, the Pullman doctrine is
                 narrow and is tightly circumscribed. A federal court must grapple
                 with difficult constitutional questions that confront it squarely.
                 The abstention doctrine is an exception to this rule, to be
                 exercised only in special or “exceptional” circumstances.

Id. (quoting Duke, 713 F.2d at 1510).

         In light of the above, the Court concludes that this case does not present the

exceptional circumstances necessary to warrant Pullman abstention. This action does not

involve an unclear or ambiguous issue of state law, and the resolution of the state law issues

pending in state court is not potentially dispositive of Plaintiffs’ federal constitutional claims.

Accordingly, State Board Defendants’ motion requesting that this Court either decline, or at

least temporarily abstain from, the exercise of federal jurisdiction based on Pullman abstention

is hereby denied. 9

         B. State Board Defendants’ Motion to Stay

         State Board Defendants alternatively argue that, “[f]or the same reasons discussed [with

respect to Pullman abstention] and in the interests of judicial efficiency, . . . the Court [should]


9 In cases where Pullman abstention is applicable, “the common practice has been for the district court to retain
jurisdiction but to stay proceedings while awaiting a decision in the state courts.” United States v. Mich. Nat’l
Corp., 419 U.S. 1, 4 (1974). See Meredith v. Talbot Cty., Md., 828 F.2d 228, 232 (4th Cir. 1987) (“The usual rule is
to retain jurisdiction in Pullman situations.”); Woodward & Lothrop, Inc. v. Neall, 813 F. Supp. 1158, 1163 (D. Md.
1993) (“[I]n Pullman-type cases, a stay of proceedings is ordered pending resolution of parallel state litigation.”).


                                                         11
stay this case while the referenced parallel State proceedings are ongoing on other appropriate

grounds.” (ECF No. 43 at 13.) In response, Plaintiffs argue that granting a stay “would cause

unreasonable delay and irreparable prejudice to Plaintiffs’ enforcement of their federal

constitutional and statutory rights to vote free from racial discrimination.” (ECF No. 50 at

30.) The Court will next consider whether a discretionary stay is warranted in this action.

       This Court “has the inherent power to stay proceedings to achieve equity and to ensure

the efficient management of its docket.” John & Jane Doe 2 v. Ortho-Clinical Diagnostics, Inc., 335

F. Supp. 2d 614, 633 (M.D.N.C. 2004) (citing Williford v. Armstrong World Indus., Inc., 715 F.2d

124, 127 (4th Cir. 1983)); see also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power

to stay proceedings is incidental to the power inherent in every court to control the disposition

of the [cases] on its docket with economy of time and effort for itself, for counsel, and for

litigants.”). This power, however, is not unbounded. Williford, 715 F.2d at 127. Proper use

of this authority requires the court to exercise its judgment “to balance the various factors

relevant to the expeditious and comprehensive disposition of the causes of action on the

court’s docket.” Maryland v. Universal Elections, Inc., 729 F.3d 370, 375 (4th Cir. 2013) (quoting

United States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir. 1977)); see also Landis, 299 U.S. at

254–55. Courts have identified these various factors as: (1) “the interests of judicial economy”;

(2) the “hardship and equity to the moving party” in the absence of a stay; and (3) the

“potential prejudice to the non-moving party” in the event of a stay. White v. Ally Fin. Inc., 969

F. Supp. 2d 451, 462 (S.D.W. Va. 2013). See, e.g., Landress v. Tier One Solar LLC, 243 F. Supp.

3d 633, 646 (M.D.N.C. 2017); Fisher v. United States, Civ. A. No. 3:13-MC-08, 2013 WL

6074076, at *4 (E.D. Va. Nov. 18, 2013). The burden rests on the party seeking the stay to



                                                12
“justify it by clear and convincing circumstances outweighing potential harm” to the opposing

party. Williford, 715 F.2d at 127; see Landis, 299 U.S. at 255, (explaining that “if there is even a

fair possibility that the stay . . . will work damage to someone else,” the party seeking the stay

“must make out a clear case of hardship or inequity in being required to go forward”).

       Upon careful consideration, the Court finds that the above factors weigh heavily

against staying these proceedings. In considering whether to stay this action, the Court is

acutely aware of the “nature of the constitutional deprivations alleged and the probable

consequences” of staying this case. Harman, 380 U.S. at 537. As previously stated, this action

involves, among other things, constitutional challenges to a statute which allegedly imposes

discriminatory and unlawful burdens on individuals’ right to vote based on race in violation of

Section 2 of the Voting Rights Act as well as the Fourteenth and Fifteenth Amendments. (See

ECF No. 1 ¶¶ 105–46.) As the Supreme Court “has stressed on numerous occasions, the right

to vote freely for the candidate of one’s choice is [ ] the essence of a democratic society, and

any restrictions on that right strike at the heart of representative government.” Harman, 380

U.S. at 537 (internal quotation marks omitted). A stay of this action pending the resolution of

the state court proceedings in Holmes and NAACP, will likely cause delay that may significantly

prejudice Plaintiffs’ attempt to resolve their federal constitutional and statutory claims in

advance of the upcoming election. In the face of this potential harm and prejudice to

Plaintiffs, State Board Defendants’ briefing is silent on the issue of the hardship or inequity it

would suffer if required to move forward with litigation before this Court. Rather, State Board

Defendants argue that “the interests of judicial efficiency” counsel in favor of a stay. (ECF

No. 43 at 13.) The Court disagrees with State Board Defendants and finds that under the



                                                13
circumstances present here, the interests of judicial economy weigh against a stay given that,

as previously discussed, the resolution of the state law issues pending before the state courts

are unlikely to resolve or even narrow the federal constitutional issues present in this action.

Moreover, “[w]hile judicial economy is one of the factors the Court must consider in granting

a stay, when balanced against the potential harm to [Plaintiffs], considerations of judicial

economy must give way.” Yadkin Riverkeeper, Inc. v. Duke Energy Carolinas, LLC, 141 F. Supp.

3d 428, 454 (M.D.N.C. 2015).

       Balancing the requisite factors in light of “the importance and immediacy” of the issues

presented in this action, Harman, 380 U.S. at 537, the Court concludes that State Board

Defendants have failed to “make out a clear case of hardship or inequity” in being required to

proceed in this action, Landis, 229 U.S. at 255. The Court further concludes that, in the event

of a stay, the potential harm to Plaintiffs’ attempt to vindicate their voting rights prior to the

impending election vastly outweighs any countervailing interests of judicial economy and

hardship to State Board Defendants. Accordingly, the Court will, in its discretion, deny State

Board Defendants’ motion to stay.

       C. The Governor’s Motion to Dismiss

       The Governor moves for dismissal of all claims against him based on Eleventh

Amendment immunity. (ECF No. 45 at 6; ECF No. 53 at 2–11.) In response, Plaintiffs argue

that, as to their claim under Section 2 of the VRA, Eleventh Amendment immunity is

inapplicable because the VRA properly abrogated the state’s sovereign immunity. (ECF No.

50 at 15–17.) Plaintiffs further argue that, as to their two remaining Section 1983 claims for




                                               14
constitutional violations, the Governor “falls within the exception to sovereign immunity

under Ex parte Young.” 10 (ECF No. 50 at 15, 17.)

                   1. Whether the VRA abrogates North Carolina’s Eleventh Amendment immunity

           The Eleventh Amendment provides that “[t]he Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend. XI. “[T]he doctrine of sovereign immunity under the Eleventh

Amendment extends beyond the literal text of the Eleventh Amendment to prevent a state

from being sued by one of its own citizens without its consent.” Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 329 (4th Cir. 2001).             “The ultimate guarantee of the Eleventh

Amendment is that non-consenting States may not be sued by private individuals in federal

court.” Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001). Official-capacity suits

against state officers are likewise barred because “a suit against a state official in his or her

official capacity is not a suit against the official but rather is a suit against the official’s office.”

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

           Congress may, however, abrogate a state’s Eleventh Amendment immunity in federal

court only “if it makes its intention to abrogate unmistakably clear in the language of the statute

and acts pursuant to a valid exercise of [constitutional authority].” Nev. Dep’t of Human Res. v.

Hibbs, 538 U.S. 721, 726 (2003); Constantine, 411 F.3d at 484. Because the “abrogation of

sovereign immunity upsets the fundamental constitutional balance between the Federal

Government and the States,” Dellmuth v. Muth, 491 U.S. 223, 227 (1989) (internal quotation


10   Ex parte Young, 209 U.S. 123 (1908).


                                                   15
marks omitted), “courts must exercise great care before finding abrogation,” Brown v. N.C. Div.

of Motor Vehicles, 166 F.3d 698, 704 (4th Cir. 1999). The Supreme Court has stated that its

“reluctance to infer that a State’s immunity from suit in the federal courts has been negated

stems from recognition of the vital role of the doctrine of sovereign immunity in our federal

system.” Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99 (1984). For

this reason, the Supreme Court has consistently erected hurdles to finding that Congress has

abrogated Eleventh Amendment immunity as to a particular claim. See, e.g., Edelman v. Jordan,

415 U.S. 651, 673 (1974) (requiring express language or overwhelming implication before

finding waiver); Green v. Mansour, 474 U.S. 64, 68 (1985) (“States may not be sued in federal

court unless they consent to it in unequivocal terms or unless Congress, pursuant to a valid

exercise of power, unequivocally expresses its intent to abrogate the immunity”); Blatchford v.

Native Vill. of Noatak, 501 U.S. 775, 785 (1991) (requiring “Congress’ exercise of the power to

abrogate state sovereign immunity, where it exists, to be exercised with unmistakable clarity”).

       In support of their argument that the VRA abrogates North Carolina’s sovereign

immunity, Plaintiffs primarily rely on a Sixth Circuit opinion, Mixon v. State of Ohio, 193 F.3d

389, 398–99 (6th Cir. 1999), in which that court determined that the State of Ohio’s Eleventh

Amendment immunity was abrogated by the VRA. (See ECF No. 50 at 15–17.) Plaintiffs also

cite cases from other circuits that have likewise concluded that the VRA abrogates a state’s

Eleventh Amendment immunity from suit. (See id. at 15 (citing cases from the Second, Fifth,

Eleventh and D.C. Circuits).) However, as noted by the Governor, Plaintiffs fail to cite any

Fourth Circuit case recognizing such abrogation of North Carolina’s Eleventh Amendment

immunity under the VRA. (ECF No. 53 at 2–3.) Nor could this Court find a Fourth Circuit



                                              16
or Supreme Court case holding that this State’s Eleventh Amendment immunity has been

abrogated by the VRA such that the state is subject to suit under the VRA by a private actor.

       Citing Mixon, Plaintiffs contend that the “clear language” of the VRA “constitutes an

‘affirmative response’ to the question of ‘whether Congress intended to abrogate [Eleventh

Amendment] sovereign immunity under the Voting Rights Act.” (ECF No. 50 at 16 (quoting

Mixon, 193 F.3d at 398).) Despite this contention however, given that neither the Fourth

Circuit nor the Supreme Court has likewise made such a finding on this issue, and given that

courts are cautioned to “exercise great care before finding abrogation,” Brown, 166 F.3d at 704,

this Court is “reluctan[t] to infer that [this] State’s immunity from suit in the federal courts has

been negated,” Pennhurst, 465 U.S. at 99. Thus, in the absence of a determination by the Fourth

Circuit or the Supreme Court that the VRA abrogates North Carolina’s Eleventh Amendment

immunity, this Court declines to so hold. See Krieger v. Loudon Cty., Civ. A. No. 5:13cv073,

2014 WL 4923904, at *3 (W.D. Va. Sept. 30, 2014), (concluding that “neither the Food Stamp

Reauthorization Act, the Voting Rights Act, the Voting Accessibility for the Elderly and

Handicapped Act, nor the National Voter Registration Act contain the requisite language

abrogating the state’s [Eleventh] Amendment sovereign immunity”), aff’d sub nom. Krieger v.

Virginia, 599 F. App’x 112 (4th Cir. 2015) (emphasis added). The Court therefore concludes

that, barring an exception, Eleventh Amendment immunity is applicable to the Plaintiffs’ VRA

claim against the Governor.

               2. Whether the Ex parte Young exception to Eleventh Amendment immunity applies

       In addition to arguing that Eleventh Amendment immunity bars this suit against him,

the Governor further argues that he does not have a sufficient connection to the enforcement



                                                17
of S.B. 824 to subject him to suit under the Ex parte Young exception to Eleventh Amendment

immunity. (ECF No. 53 at 11; see also ECF No. 45 at 13, 15–16.) Plaintiffs argue, in response,

that the Governor “falls within the exception to sovereign immunity under Ex parte Young,”

and as such, he is a proper defendant in this lawsuit. (ECF No. 50 at 17, 18.)

       Under the Ex parte Young exception to Eleventh Amendment immunity, a federal court

may “issue prospective, injunctive relief against a state officer to prevent ongoing violations

of federal law, on the rationale that such a suit is not a suit against the state for purposes of

the Eleventh Amendment.” McBurney v. Cuccinelli, 616 F.3d 393, 399 (4th Cir. 2010). The

Fourth Circuit has explained that the “Ex parte Young exception is directed at ‘officers of the

state [who] are clothed with some duty in regard to the enforcement of the laws of the state,

and who threaten and are about to commence proceedings . . . to enforce against parties

affected [by] an unconstitutional act.’” Id. (alterations in original) (quoting Ex parte Young, 209

U.S. at 155–56). In order for the Ex parte Young exception to apply, a “special relation” must

exist “between the state officer sued and the challenged statute to avoid the Eleventh

Amendment’s bar.” Waste Mgmt., 252 F.3d at 331 (quoting Ex parte Young, 209 U.S. at 157).

This “special relation” “requires proximity to and responsibility for the challenged state action.”

Wright v. North Carolina, 787 F.3d 256, 261–62 (4th Cir. 2015) (quoting S.C. Wildlife Fed’n v.

Limehouse, 549 F.3d 324, 333 (4th Cir. 2008)). However, “[g]eneral authority to enforce the

laws of the state is not sufficient to make government officials the proper parties to litigation

challenging the law.” Waste Mgmt., 252 F.3d at 331 (emphasis added) (citation omitted). See

Hutto v. S.C. Ret. Sys., 773 F.3d 536, 550 (4th Cir. 2014) (“[W]e have held that a governor

cannot be enjoined by virtue of his general duty to enforce the laws.” (citing Waste Mgmt., 252



                                                18
F.3d at 331)). “Thus, [t]he mere fact that a governor is under a general duty to enforce state

laws does not make him a proper defendant in every action attacking the constitutionality of

a state statute.” Waste Mgmt., 252 F.3d at 331 (alteration in original) (internal quotation marks

omitted).

       As explained by the Supreme Court in Ex parte Young, if the “constitutionality of every

act passed by the legislature could be tested by a suit against the governor . . . based upon the

theory that the [governor], as the executive of the state, was, in a general sense, charged with

the execution of all its laws,” it would eviscerate “the fundamental principle that [States]

cannot, without their assent, be brought into any court at the suit of private persons.” 209

U.S. at 157 (quoting Fitts v. McGhee, 172 U.S. 516, 530 (1899)). See Los Angeles Cty. Bar Ass’n v.

Eu, 979 F.2d 697, 704 (9th Cir. 1992) (“[A] generalized duty to enforce state law or general

supervisory power over the persons responsible for enforcing the challenged provision will

not subject an official to suit.”). The “‘special relation’ requirement [therefore] ensures that

the appropriate party is before the federal court, so as not to interfere with the lawful discretion

of state officials.” Limehouse, 549 F.3d at 332–33 . While a general duty to enforce the law is

not enough to satisfy the Ex parte Young exception, Waste Mgmt., 252 F.3d at 331, the Supreme

Court has held that “[t]he fact that the state officer, by virtue of his office, has some connection

with the enforcement of the act, is the important and material fact” to be considered, Ex parte

Young, 209 U.S. at 157.

       Here, to show that the Governor bears a “special relation” to S.B. 824, Plaintiffs make

the following allegations in the Complaint:

       (i)     the Governor “is responsible for faithfully executing and
               enforcing the laws of North Carolina, including S.B. 824”;


                                                19
       (ii)    the Governor “is responsible for appointing members of [the
               State Board] and, in certain circumstances, has the power to
               remove certain members of [the State Board]”; and

       (iii)   the Governor “receives recommendations from [the State Board]
               relative to the conduct and administration of the primaries and
               election in North Carolina.”

(ECF No. 1 ¶ 20.) Plaintiffs argue that the Governor’s appointment and removal powers over

the State Board and other officials connected with the enforcement of S.B. 824 satisfies the

“special relation” requirement under Ex Parte Young. (ECF No. 50 at 19–21.) Specifically,

Plaintiffs contend that “[t]he Governor appoints and supervises the Secretary of

Transportation, who in turn[,] appoints and supervises the Commissioner of Motor Vehicles”

who oversees the “issuance of driver’s licenses and special identification cards” in North

Carolina. (Id. at 21.) Plaintiffs further argue that the Governor “appoints the members of the

[State Board], who in turn select the county board of elections, who oversee the issuance of

voter photo identification cards.” (Id.) Taking Plaintiffs’ allegations as true and making all

reasonable inferences in their favor, the Court finds that Plaintiffs have failed to sufficiently

allege that the Governor is under “a specific duty to enforce the challenged statute[ ],” Waste

Mgmt., 252 F.3d at 331. Plaintiffs have failed to allege any facts showing the Governor’s

“proximity to and responsibility for” the actual enforcement or implementation of S.B. 824.

Limehouse, 549 F.3d at 333. See H.B. Rowe Co. v. Tippett, No. 5:03-CV-278-BO, 2007 WL

7766702, at *7 (E.D.N.C. Mar. 30, 2007) (dismissing the Governor as a party to the action

where “Plaintiff’s Complaint and briefs contain no allegations concerning [the Governor’s]

involvement in administration of [the challenged statutory program]”). Further, nothing in

the text of S.B. 824 expressly confers an enforcement or implementation responsibility on the



                                               20
Governor. Rather, the text of S.B. 824 explicitly grants the State Board with the power to

enact procedures, as well as implement and otherwise oversee the requirements of the Act.

See 2018 N.C. Sess. Laws 144.

       Although, as Plaintiffs allege, the Governor has the power to appoint members of the

State Board and bears general responsibility for executing and enforcing the laws of North

Carolina, (ECF No. 1 ¶ 20), neither appointment power nor general supervisory power over

persons responsible for enforcing a challenged provision will subject an official to suit. See

Virginia Uranium, Inc. v. McAuliffe, 147 F. Supp. 3d 462, 467–68 (W.D. Va. 2015) (concluding

that where the governor and two cabinet secretaries “generally supervise or set policy for

departments involved” in the implementation of the challenged statute, such “general

roles . . . do not strip these officials of their Eleventh Amendment immunity”), aff’d sub nom.

Virginia Uranium, Inc. v. Warren, 848 F.3d 590 (4th Cir. 2017), aff’d, 139 S. Ct. 1894 (2019); see

also Church v. Missouri, 913 F.3d 736, 753 (8th Cir. 2019) (concluding that the governor is

protected by sovereign immunity because his general enforcement authority and appointment

authority “do not satisfy Ex parte Young”). Further, were the Governor to remain a party and

Plaintiffs prevail in this action, enjoining the enforcement of an unconstitutional statute “is

not aided by enjoining the actions of a state official not directly involved in enforcing the

subject statute.” Waste Mgmt., 252 F.3d at 331 (emphasis added). In addition, removing the

Governor as a party will not terminate Plaintiffs’ lawsuit, as the action shall continue against

State Board Defendants who, as the text of S.B. 824 explicitly indicates, are statutorily charged

with implementing, overseeing, and enforcing the Act. See generally 2018 N.C. Sess. Laws 144.




                                               21
        In sum, the court concludes that neither the Governor’s general responsibility for

enforcing the laws of this State, nor his responsibility for appointing and removing State Board

members and other officials constitute a “special relation” to the challenged statute. The

Governor therefore has insufficient proximity to and responsibility for S.B. 824, and Plaintiffs

have failed to show any involvement by the Governor in the enforcement of this law.

        Based on the above, the Court finds that the Ex parte Young exception is inapplicable

to the Governor, and that he is an improper party to this suit. The Court will therefore grant

the Governor’s motion to dismiss Plaintiffs’ claims against him based on Eleventh

Amendment immunity. 11 See Hutto, 773 F.3d at 551 (“Because the state officials named as

defendants have no connection with the enforcement of the [challenged] Act . . . we hold that

the Ex parte Young exception does not apply and that the state officials are thus entitled to

Eleventh Amendment immunity on the claims seeking prospective injunctive relief.”).



                               [ORDER FOLLOWS ON NEXT PAGE]




11In his motion and supporting memorandum, the Governor seeks a stay, as an alternative to dismissal. (ECF
No. 44 at 1; ECF No. 45 at 17–21; ECF No. 53 at 12.) However, because the Court will dismiss the Governor
as a party to this action, the Court will not separately address the Governor’s arguments seeking a stay.


                                                   22
       For the reasons outlined herein, the Court enters the following:

                                          ORDER

       IT IS THEREFORE ORDERED that State Board Defendants’ Motion to Dismiss,

or, in the Alternative, Motion to Stay, (ECF No. 42), is DENIED.

       IT IS FURTHER ORDERED that Governor Cooper’s Motion to Dismiss or, in the

Alternative, for a Stay, (ECF No. 44), is GRANTED and the Governor is hereby DIMISSED

as a party to this action.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Scheduling Conference and

Order, (ECF No. 54), is DENIED as moot.

       This, the 2nd day of July, 2019.



                                    /s/ Loretta C. Biggs
                                    United States District Judge




                                             23
